DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because the minor typo “th” in line 5 should be corrected to “the”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi (JP 3763965, machine translation attached) in view of Nonomura (US 6258749, cited on 1/13/20 IDS).
For claim 1, Kobayashi teaches a greenhouse (paras 0008 and 0014 of machine translation describe agricultural houses) having an interior defined by walls having a surface, wherein one or more light reflecting and/or refracting members are adhered to said surface so as to reflect and/or refract light towards the interior of said greenhouse (para 0005 describes glass beads or silica blended with a synthetic resin, i.e., adhered, on the sheet surface to be used as light scattering reflectors; para 0012 describes laminating one or both sides of the covering material, thus, including the interior side), said greenhouse interior containing one or more plants (paras 0008 and 0014 describe agricultural houses and paras 0008 and 0012 describe plants known to be located in the interior).
Kobayashi does not explicitly teach the one or more plants to which has been applied a formulation comprising one or more glycopyranosidic compounds.
Nonomura, similarly directed to a plant-beneficial compound, teaches that it is well-known in the art to apply a formulation comprising one or more glycopyranosidic compounds to one or more plants (Abstract; col 4, ln 57-col 5, ln 2; col 5, ln 12-23; col 7, ln 54-col 8, ln 46; col 10, ln 50-col 11, ln 27; col 18, ln 20-33) in order to safen and protect the plants from harmful light saturation and enhance plant growth (col 4, ln 57-col 5, ln 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the one or more plants in the greenhouse of Kobayashi to have had applied a formulation comprising one or more glycopyranosidic compounds as taught by Nonomura in order to safen and protect the plants from harmful light saturation and enhance plant growth.
For claim 6, Kobayashi as modified by Nonomura teaches (references to Kobayashi) wherein said surface comprises a polyethylene film (para 0007 describes a polyethylene sheet-like material).
For claim 7, Kobayashi as modified by Nonomura teaches (references to Kobayashi) wherein said interior includes a support surface (para 0005 describes a sheet surface; para 0012 describes laminating one or both sides of the covering material, thus, including the interior side).
For claim 8, Kobayashi as modified by Nonomura teaches (references to Kobayashi) wherein said support surface has said one or more light reflecting and/or refracting members adhered thereto (para 0005 describes glass beads or silica blended with a synthetic resin, i.e., adhered, on the sheet surface to be used as light scattering reflectors).
Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi (JP 3763965, machine translation attached) in view of Nonomura (US 6258749, cited on 1/13/20 IDS), as applied to claim 1 above, and further in view of Duponnois (WO 9300421, machine translation attached).
For claim 2, Kobayashi as modified by Nonomura does not explicitly teach wherein said one or more glycopyranosidic compounds is an alkyl-alpha-D-mannopyranose.
Duponnois, similarly directed to glycopyranosidic compounds, teaches wherein said one or more glycopyranosidic compounds is an alkyl-alpha-D-mannopyranose (pg. 6, ln 23 of machine translation teaches methyl-alpha-D-mannoside) in order to provide the plant with a potential plant growth enhancer (Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the one or more glycopyranosidic compounds of Kobayashi as modified by Nonomura to be an alkyl-alpha-D-mannopyranose as taught by Duponnois in order to provide the plant with a potential plant growth enhancer.
For claim 3, Kobayashi as modified by Nonomura and Duponnois (references to Duponnois) wherein said alkyl-alpha-D-mannopyranose is selected from the group consisting of ethyl-alpha-D-mannoside, propyl-alpha-D-mannoside, and methyl-alpha-D-mannoside (pg. 6, ln 23).
For claim 4, Kobayashi as modified by Nonomura and Duponnois (references to Duponnois) wherein said glycopyranosidic compound is methyl-alpha-D-mannoside (pg. 6, ln 23).
Claims 5 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi (JP 3763965, machine translation attached) in view of Nonomura (US 6258749, cited on 1/13/20 IDS, hereinafter “Nonomura 1”), as applied to claim 1 or claims 1 and 7-8 above, and further in view of Jongedijk (US 2011/0244011) and Nonomura (US 5958104, hereinafter “Nonomura 2”), both cited on 1/13/20 IDS.
For claims 5 and 9, Kobayashi as modified by Nonomura 1 teaches (reference to Kobayashi) wherein said one or more light-reflecting and/or refracting members is a silicate bead (para 0005 describes glass beads or silica; Applicant’s specification at pg. 17, ln 8-10 describes silicates including glass).
Kobayashi as modified by Nonomura 1 does not explicitly teach wherein the silicate bead is a microbead buffered to neutrality.
Jongedijk, similarly directed to a composition for growing a plant, teaches a silicate microbead (paras 0018 and 0028) buffered to near-neutrality (see Example 4 teaching washing the microbeads with a variety of buffers, among them a near-neutral buffer immediately prior to coupling the microbeads to VHH) in order to provide an effective carrier (para 0018). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the silicate bead of Kobayashi as modified by Nonomura 1 to be a microbead buffered to near-neutrality as taught by Jongedijk in order to provide an effective carrier.
Nonomura 2, similarly directed to a plant-treating composition, teaches a silicate compound that is buffered to a range including neutrality (col 9, ln 63-col 10, ln 5; col 12, ln 18-38) in order to provide nutrients as needed to the plant (col 10, ln 1-5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the silicate microbead of Kobayashi as modified by Nonomura 1 and Jongedijk to be buffered to a range including neutrality as taught by Nonomura 2 in order to provide nutrients as needed to the plant.
Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. 
Applicant argued for claim 1: The covering materials of Kobayashi are not walls of a greenhouse to which one or more light reflecting and/or refracting members are adhered so as to reflect and/or refract light towards the interior of the greenhouse, as required by the instant claims. Instead, the glass beads or silica beads of Kobayashi are adhered to a covering material that may be used to cover plants in an agricultural house. In this regard, note that the covering material is said to have excellent air permeability, heat retaining properties and handleability, all of which are relevant to a material that covers a plant, not to a greenhouse wall. Note further that that the covering material is formed of woven fabric having a synthetic resin containing the light-transmitting. modifier on 1 to 70% of the surface of the woven fabric by laminating the fabric with the synthetic resin. Again, this is  consistent with   the  covering material   for   covering plants, not a greenhouse wall. The  instant  claim   1  requires  one  or  more   light reflecting and/or refracting members are adhered to the surface of greenhouse walls. This is very different from, and in no way suggested by, Kobayashi's teaching of one or more light reflecting and/or refracting members adhered to a woven fabric that is a covering material for covering plants in a greenhouse.
The Examiner respectfully disagrees. Kobayashi’s glass beads or silica are adhered via synthetic resin to the sheet forming a greenhouse. Paragraphs 0008 and 0014 of Kobayashi teach the covering material forming a simple building or agricultural house, i.e., a greenhouse, for light and heat shielding. Clearly, the covering material forms the building or agricultural house itself and in so doing also covers the plants within. Furthermore, it is well-known in the greenhouse art to have greenhouse walls made of thin, flexible sheets. For example, Torian (US 2986150) and Gode (US 4188764) teach greenhouses having flexible sheet walls, with Torian specifically teaching cloth/fabric walls. In addition, the CPC scheme includes a CPC symbol, A01G 9/1407, specifically for greenhouses made of flexible synthetic material. Therefore, the prior art meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643